United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
DEPARTMENT OF THE AIR FORCE,
LACKLAND AIR FORCE BASE, Lackland, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-186
Issued: May 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 23, 2007 appellant filed a timely appeal from an April 9, 2007 decision of the
Office of Workers’ Compensation Programs denying his traumatic injury claim and an
October 10, 2007 decision denying his request for a hearing. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant has established that he sustained a traumatic injury
in the performance of duty; and (2) whether the Office properly denied appellant’s request for a
hearing. On appeal, he contended that the Office wrongfully denied the claim as he received
emergency treatment on the date of injury, received ongoing treatment from an attending
physician, missed work intermittently and incurred significant medical expenses.

FACTUAL HISTORY
On February 22, 2007 appellant, then a 47-year-old aircraft overhaul supervisor, filed a
traumatic injury claim (Form CA-1) asserting that, on December 1, 2005, he sustained back,
neck, right knee, hand and shoulder injuries when removing an engine cowl door. He did not
stop work at the time of the injury. Appellant’s supervisor indicated that he was first informed of
the claimed injury on February 21, 2007.
In a March 8, 2007 letter, the Office advised appellant of the additional medical and
factual evidence needed to establish his claim. The Office explained the importance of
submitting a medical report from his attending physician, containing a history of injury, detailed
findings, x-ray and test results and diagnosis of injury. The report should also contain “a medical
explanation as to how the reported work incident caused or aggravated the claimed injury.” The
Office afforded appellant 30 days in which to submit such evidence. There is no additional
evidence of record prior to issuance of the April 9, 2007 decision.
By decision dated April 9, 2007, the Office denied appellant’s claim on the grounds that
fact of injury was not established. The Office found that there was insufficient evidence to
establish that the alleged workplace events occurred at the time, place and in the manner alleged.
The Office further found that appellant submitted no medical evidence providing a diagnosis
connected to the claimed events.
In an August 28, 2007 letter postmarked August 30, 2007, appellant requested an oral
hearing.
By decision dated October 10, 2007, the Office denied appellant’s request for a hearing
on the grounds that it was untimely filed. The Office found that appellant’s request for a hearing
was postmarked on August 30, 2007, more than 30 days after issuance of the Office’s April 9,
2007 decision. The Office additionally denied appellant’s request for a hearing on the grounds
that the issues involved could be addressed equally well by requesting reconsideration and
submitting new evidence establishing that he sustained the claimed injury in the performance of
duty.1
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which

1

Appellant submitted new evidence accompanying his request for appeal. The Board may not consider new
evidence for the first time on appeal that was not before the Office at the time it issued the final decision in the case.
20 C.F.R. § 501.2(c).
2

5 U.S.C. §§ 8101-8193.

2

compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.4
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. First, the employee must submit sufficient evidence to establish
that he or she actually experienced the employment incident that is alleged to have occurred.5
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.6
An alleged work incident does not have to be confirmed by eyewitnesses in order to
establish that an employee sustained an injury in the performance of duty, but the employee’s
statement must be consistent with the surrounding facts and circumstances and his subsequent
course of action. A consistent history of the injury as reported on medical reports, to the
claimant’s supervisor and on the notice of injury can also be evidence of the occurrence of the
incident. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury and failure to obtain
medical treatment may cast doubt on an employee’s statements in determining whether he has
established a prima facie case. The employee has the burden of establishing the occurrence of
the alleged injury at the time, place and in the manner alleged, by a preponderance of the
reliable, probative and substantive evidence.7
ANALYSIS -- ISSUE 1
Appellant claimed that he sustained neck, back and right upper extremity injuries in the
performance of duty on December 1, 2005 when removing an engine cowl door. To meet the
first element of his burden of proof, he must establish the claimed incident as factual.8 Appellant
must submit sufficient evidence to establish that he experienced the December 1, 2005 incident
at the time, place and in the manner alleged.9 However, he did not submit factual evidence
corroborating his account of events. Appellant did not provide a supervisor’s statement,
employing establishment incident report, accident report, witness statements or other factual
evidence supporting that he removed an engine cowl door on December 1, 2005 and sustained an
injury. Also, the claim form indicates that he did not inform his supervisor of the December 1,
3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

Gary J. Watling, 52 ECAB 278 (2001).

6

Deborah L. Beatty, 54 ECAB 340 (2003).

7

John J. Carlone, 41 ECAB 354 (1989).

8

Gary J. Watling, supra note 5.

9

Barbara R. Middleton, 56 ECAB 634 (2005).

3

2005 incident until February 21, 2007. This delay casts additional uncertainty on appellant’s
claim.10 He did not establish that the claimed December 1, 2005 incident occurred as alleged.
Therefore, he has not established a prima facie claim for compensation.11
The Office advised appellant in a March 8, 2007 letter of the additional evidence needed
to establish his claim. However, he did not submit such evidence. The Board finds that
appellant has failed to meet his burden to demonstrate he sustained an employment-related injury
on December 1, 2005. Therefore, the Office properly denied the claim.12
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that “a claimant for compensation not satisfied
with a decision of the Secretary … is entitled, on request made within 30 days after the date of
the issuance of the decision, to a hearing on his claim before a representative of the Secretary.”13
Sections 10.617 and 10.618 of the federal regulations implementing this section of the Act
provide that a claimant shall be afforded a choice of an oral hearing or a review of the written
record by a representative of the Secretary.14 The Office’s procedures, which require the Office
to exercise its discretion to grant or deny a hearing when the request is untimely or made after
reconsideration, are a proper interpretation of the Act and Board precedent.15
ANALYSIS -- ISSUE 2
The Office denied appellant’s claim by decision dated April 9, 2007. Appellant’s letter
requesting an oral hearing was postmarked on August 30, 2007, more than 30 days after the
April 9, 2007 decision. Thus, the Office properly found that appellant’s request for a review of
the written record was not timely filed under section 8124(b)(1) of the Act and that she was not
entitled to an examination of the written record as a matter of right.
The Office then exercised its discretion and determined that appellant’s request for a
review of the written record could equally well be addressed by requesting reconsideration and
submitting additional evidence establishing that he sustained an injury as alleged. As the only
limitation on the Office’s authority is reasonableness, abuse of discretion is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment, or actions taken

10

Barbara L. Middleton, supra note 9.

11

See Donald W. Wenzel, 56 ECAB 390 (2005); Richard A. Weiss, 47 ECAB 182 (1995).

12

On appeal, appellant asserts that he received emergency treatment on the date of injury as well as continuing
treatment from an attending physician. However, he did not submit any emergency room records, treatment records,
medical reports, chart notes, test results, x-ray reports, imaging scan reports or other medical documents.
13

5 U.S.C. § 8124(b)(1).

14

20 C.F.R. §§ 10.616, 10.617.

15

Claudio Vasquez, 52 ECAB 496 (2002).

4

which are contrary to both logic and probable deductions from known facts.16 The Board finds
that there is no evidence of record that the Office abused its discretion in denying appellant’s
request. Thus, the Board finds that the Office’s denial of appellant’s request for an oral hearing
was proper under the law and facts of this case.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury in the
performance of duty as alleged. The Board further finds that the Office properly denied
appellant’s request for a hearing.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 10 and April 9, 2007 are affirmed.
Issued: May 7, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

Daniel J. Perea, 42 ECAB 214 (1990).

5

